Citation Nr: 0110157	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional pension benefits for a home-
schooled child from age 18 years.


REPRESENTATION

Appellant represented by:	David E. Gordon, Esq.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

 
FINDING OF FACT

From age 18 years, the veteran's son was not pursuing a 
course of instruction at an educational institution as 
defined by VA.


CONCLUSION OF LAW

The criteria for entitlement to additional pension benefits 
for a child student from age 18 years have not been met.  38 
U.S.C.A. §§ 101(4)(A), 104 (West 1991); 38 C.F.R. §§ 3.57, 
3.667 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
required for classification of the veteran's son as a 
"child" student for VA purposes.  The Board concludes that 
the discussions in the rating decision, statement of the case 
and letters have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

The veteran's entitlement to pension benefits has been 
established effective from December 30, 1991.  The veteran 
received additional pension benefits due to having dependent 
children under the age of 18, including his youngest son, 
J.P.T.  In September 1999 the veteran submitted a request for 
approval of school attendance.  The request indicated that 
the veteran's son, J.P.T., would reach the age of 18 in 
November 1999.  This form further indicated that J.P.T. was 
being home-schooled and that he would graduate in June 2000.  

In a letter dated November 11, 1999, the veteran's attorney 
noted that 38 C.F.R. § 3.667 provides that pension may be 
paid after a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved school.  The veteran's attorney 
then asserted that home-based private education was approved 
in Wisconsin.  He noted that the veteran's home-based private 
educational program had been approved by the State of 
Wisconsin for over 12 years.  The veteran's attorney also 
argued that by requiring that the veteran send his son to a 
public school in order to maintain his level of pension 
benefits, the VA violated the veteran's fundamental right to 
direct the education of his son.

In a March 1999 letter the veteran reported that his son had 
moved away from home effective March 1, 2000.  The veteran 
requested that his son be considered a "child" student for 
additional VA pension purposes for the period from December 
1, 1999 to February 29, 2000.

As noted by the veteran's attorney, 38 C.F.R. § 3.667 
provides that pension may be paid after a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
educational institution.  However, the veteran's son also 
must meet the requirements of 38 U.S.C.A. § 101(4)(A) and 
38 C.F.R. § 3.57.  In pertinent part, the law and the 
regulation state that a child is a member of the veteran's 
household, who is between the ages of 18 and 23, and who is 
pursuing a course of instruction at an approved educational 
institution.

The question of whether the veteran's son was a "child" 
student for additional VA pension purposes hinges on whether 
or not a home-school program course is considered to be a 
course of instruction at an approved educational institution 
for the purposes of 38 U.S.C.A. § 101(4)(A)(iii).  In a 
precedent opinion, dated March 19, 1998, the VA General 
Counsel concluded that a home-school program is not an 
educational institution within the meaning of 38 U.S.C.A. 
§ 101(4)(A)(iii) and 104(a).  The opinion notes that an 
"institution" has been defined as an "established 
organization or corporation (as a college or university) 
[especially] of a public character."  The opinion then 
pointed out that the duration of a home-school program is the 
length of time necessary to educate a particular child.  The 
program terminates when that child completes his or her 
course of instruction or withdraws and the program does not 
have an ongoing enrollment.  An educational institution also 
offers its services to other students who meet its enrollment 
criteria.  A home-school program on the other hand, is 
operated for the sole purpose of serving the needs of a 
particular student.  The VA General Counsel concluded that a 
person who is receiving instruction in a home-school program 
is not pursuing a course of instruction at an "educational 
institution" and therefore does not qualify as a "child" 
within the meaning of 38 U.S.C.A. § 101(4)(A)(iii).  See 
VAOPGCPREC 3-98. 

The Board has considered the veteran's assertions that his 
home-school program should be considered an approved 
educational institution.  The veteran notes that all of his 
children attend the program and that his program has been 
approved by the State of Wisconsin for over 12 years.  While 
more than one child has been home-schooled by the veteran's 
program, and while this education has been approved for 
purposes of the state, the Board notes that the veteran's 
program still does not meet the criteria to be an approved 
educational institution for VA purposes.  Indeed, the 
provisions of 38 C.F.R. § 3.57(a)(1)(iii) specifically note 
that, including for the purpose of 38 C.F.R. § 3.667, the 
term "educational institution" does not include home-school 
programs.

The veteran has also claimed that the failure of VA to 
recognize his son as a child student for additional pension 
purposes violates his fundamental right to direct the 
education of his son.  The Board's determination is limited 
to a finding that the veteran's son does not meet the 
definition of "child" student for additional VA pension 
purposes.  The Board's jurisdiction in this appeal does not 
extend to consideration of whether its compliance with the 
applicable law infringes on any fundamental right of the 
veteran to direct his son's education.


ORDER

Entitlement to additional pension benefits for a home-
schooled child from age 18 years is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

